The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (U.S. Patent 6,723,106, hereinafter “Charles”).
As to Claim 1, Charles discloses a two-part robotic device for positioning of a medical instrument (180) in Fig. 9, comprising:
a. a rigidly mountable fixed base unit (“base unit” in annotated Fig. 9 below) attachable to a fixed point in space (182) in 15/37-48; and
b. a detachable body unit (“body unit” in annotated Fig. 9 below) reversibly coupleable to said fixed base unit, coupleable to said current medical instrument (170, 171, 180) in 15/40-44 and Fig. 9,
wherein said fixed base unit is adapted to provide independent movement to said medical instrument, said independent movement selected from a group consisting of rotation and translation in 13/16-27, and said detachable body unit is removable and replaceable from said fixed base unit such that upon exchange of said medical instrument for a second medical instrument (the tool being replaced as described in 17/9-15), said second medical instrument is placed in substantially the same location as the location of said medical instrument prior to said exchange as described in 13/63-14/54 and 16/7-22, and 15/45-65, wherein said detachable body comprises k consecutive arm sections (194, 197, 206) in 16/18-29 and Fig. 9, where k is a positive integer, and k-1 joints (190, 192, 193) in 16/11-16 and Fig. 9, an sth joint coupling an sth arm section to an (s + 1)st arm section, s being between 1 and k-1, such that different arm sections of said detachable body are removable and replaceable in 26/44-67 of analogous embodiment, and
wherein at least one said joint comprises locking means; said locking means “locking members” as described in 17/23-41 are adapted to lock at least one of said k-1 joints in a desired direction; said locking means having at least two states, a locked state and an unlocked state;
wherein, in said locked state, either said sth joint and said (s + 1)st arm section rotate as a unit about a main longitudinal axis of said sth arm section or said sth joint and said sth arm section is rotatable as a unit about a main longitudinal axis of said (s + 1)st arm section; and, in said unlocked state, the angle between said sth arm section (s + 1)st arm section is changeable “releasably immobilized with respect to the corresponding magnet tracks” in 17/35-41.

    PNG
    media_image1.png
    553
    450
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to provide removability and replicability of arm sections as taught by the different embodiment of Charles in order facilitate easier sterilization of the tool support shaft prior to each surgery/usage as described in 26/44-49.
As to Claim 2, Charles discloses the two-part robotic device according to claim 1, wherein said medical instrument is selected from a group consisting of endoscope, laparoscope, forceps, and any combination thereof as described in 1/15-37 and 4/49-54.
As to Claim 4, Charles discloses the two-part robotic device according to claim 1, wherein said fixed base unit comprises h consecutive arm sections and h-1 joints, h being a positive integer, such that different arm sections of said fixed base unit are removable and replaceable as described in 17/9-11 and 26/44-67.
As to Claim 14, Charles discloses the two-part robotic device according to claim 1, wherein at least one joint is adapted to rotate said current medical instrument about two mutually perpendicular axes in the x-y plane as described in 30/38 to 31/15 and Fig. 9.

Allowable Subject Matter
Claims 3, 5-13, and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest constant velocity couplers with first and second coaxial input transmission means rotating about a first and second plane with coaxial output transmission means rotating in a third plane wherein the planes are perpendicular to each other in combination with the two-part device and locking means cited in claims 3 and 5. Claims 6-12 are dependent from claim 5, and claims 13 and 15-21 are dependent from claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795